DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s amendment filed November 20, 2020.  Claims 1-7 are pending, in which claims 5-7 have been newly added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,4,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (3,766,638).
Re-claim 1, Moore teaches (Figs 1-5; col 1, line 5 to col 6) a workpiece processing method comprising: a wafer workpiece fixing step of fixing a workpiece 1 to a sheet 2 larger than the workpiece by a close contact force acting, without a use of an adhesive, between the workpiece 1 and the sheet 2 (Figs 1-5; col 1, line 61 to col 2, line 31; and cols 2-3 for fixing without the use of an adhesive by heating to provide a surface tension (considered as a tack force) between the workpiece 1 and the plastic sheet 2 having self-adhesive properties and by applying a pressure for fixing the workpiece to the sheet (col 3, lines 20-31); and by applying a vacuum force, Fig 4, col 4, lines 38-68); a frame preparing step of preparing a frame including an annular portion (11 in Fig 2; 11’ in Fig 5) having an opening of a diameter larger than the workpiece 1 and smaller than the sheet 2 and a pressing portion (5 in Fig 2, col 2, line 22 to col 3; or  4’ in Fig 5, col 5, line 36-63 to col 6 ) having an opening of a diameter larger than the .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (7,387,951) taken with Kassir (2003/0211813) and Moore (3,766,638).
Re-claim 1, Yamamoto teaches (Figs 2F-6I;1A-1E; col 4, line 30 to 6; col 1-3)  a workpiece processing method comprising: a workpiece fixing step of fixing a workpiece 1 to a sheet 5 larger than the workpiece by a close contact force acting between the workpiece 1 and the sheet 5 (Figs 2F-4, col 4, line 55 to col 5); a frame 6/7 preparing step of preparing a frame including an annular portion 7 (ring 7) having an opening of a diameter larger than the workpiece 1 and smaller than the sheet 5 and a pressing portion 6 (ring 6) having an opening of a diameter larger than the workpiece and smaller than the sheet 5 (Figs 2F-4,3, col 4, line 55 to col 5); a sheet fixing step of fixing the sheet 5 to the frame 6/7 by sandwiching an outer circumferential portion of the sheet by the annular portion and the pressing portion, wherein the front or top side of the sheet 5 (Figs 1D-2H) adhered to the workpiece and the press portion while the back or bottom side of the sheet 5 (Figs 1D-2H) without having an adhesive material is formed between the sheet 5 and the annular portion 7, after the frame preparing step and before or after the workpiece 5 fixing step; and a processing step of processing the workpiece 5 (Figs 2F-4, col 4, line 55 to col 5) after the workpiece fixing step and the sheet fixing step are performed.  Re-claim 3, Yamamoto teaches (Figs 2F-6I; 1A-1E; col 4, line 30 to 6; col 1-3)  a workpiece processing method comprising: a workpiece fixing step of fixing a workpiece 1 to a sheet 5 larger than the workpiece by a close contact force acting between the workpiece 1 and the sheet 5 (Figs 2F-4, col 4, line 55 to col 5); a frame preparing step of preparing a frame including an annular portion 6/7 having an opening of a diameter larger than the workpiece 1 and smaller than the sheet 5 and a pressing portion 8 having an opening of a diameter larger than the workpiece 1 and smaller than the sheet 5 (Figs 2F-4,3, col 4, line 55 to col 5); a sheet fixing step of fixing the sheet 5 to the frame by sandwiching an outer circumferential portion of the sheet by the annular portion and the pressing portion after the frame preparing step and before or after the workpiece fixing step; and a processing step of processing the workpiece 5 (Figs 2F-4, col 4, line 55 to col 5; Figs 1A-1E; col 1-6) after the workpiece fixing step and the sheet fixing step are performed;  wherein the pressing portion 8 has an outside diameter to fit into the opening of the annular portion 6/7 (Figs 2F-4, col 4, line 55 to col 5) and in the sheet fixing step, the pressing portion 8 is fitted into the opening of the annular portion 6/7, and the sheet 5 is sandwiched between an 
Re-claim 1: As applied above, Yamamoto teaches fixing the workpiece 1 to an adhesive sheet 5, and sandwiching the adhesive sheet by the annular ring 7 and the pressing portion 6. 
Re-claim 1: Yamamoto lacks fixing the workpiece and sandwiching the sheet without a use of an adhesive. 
However, Kassir teaches (at Figs 1-4; para 25-27 to para 72) fixing a workpiece 12 to a sheet 22  by a close contact force acting and by using the sheet 22 without a use of an adhesive (paragraphs 26-27,12,32,38,71-72; a tack force by applying a vacuum, re-claim 5); and sandwiching an outer circumferential portion of the sheet 22 (Figs 1-3) by an annular portion 24 and a pressing portion (paragraphs 38,71,72,26-27,12,32; where clamps used as a pressing portion; Figs 1-4), without a use of an adhesive between the sheet 22 and the annular portion or between the sheet 22 and the pressing portion.  Moore teaches (Figs 1-5; col 1, line 5 to col 6) fixing a workpiece 1 to a sheet 2 by a close contact force acting and by using the sheet 2 without a use of an adhesive, between the workpiece 1 and the sheet 2 (Figs 1-5; col 1, line 61 to col 2, line 31; and cols 2-3 for fixing without the use of an adhesive by heating to provide a surface tension (considered as a tack force; re-claim 5) between the workpiece 1 and the plastic sheet 2 having self-adhesive properties, as a tack force (re-claim 5), and by applying a pressure for fixing the workpiece to the sheet (col 3, lines 20-31); and by applying a vacuum force, Fig 4, col 4, lines 38-68); and sandwiching an outer circumferential portion of the sheet 2 (Figs 2,5; cols 2-5) by the annular portion (11 in Fig 2; 11’ in Fig 5) and the pressing portion (5 in Fig 2, col 2, line 22 to col 3; or  4’ in Fig 5, col 5, line 36-63 to col 6 ), without a use of an adhesive, between the sheet 2 and the annular portion or between the sheet 2 and the pressing portion.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fixing the workpiece to the sheet and sandwiching the sheet by the annular portion and the pressing portion of the frame of Yamamoto by fixing the workpiece to the sheet and sandwiching the sheet by the annular portion and the pressing portion by employing the sheet without the use of the adhesive, as taught by Kassir and Moore. This is because of the desirability to eliminate adhesive residues remained on the workpiece and to eliminate the taping and de-taping process and apparatus used to remove .
 

Claims 1,3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (2017/0243786) taken with Kassir (2003/0211813) and Moore (3,766,638).
Re-claim 1, Yoshino teaches (Figs 7-8, para 47-49; Figs 1-8, para 19-48) a workpiece processing method comprising: a workpiece fixing step of fixing a workpiece 2 to a sheet 12 larger than the workpiece by a close contact force acting between the workpiece and the sheet; a frame preparing step of preparing a frame including an annular portion 48 (Figs 7-8, para 47-49) having an opening of a diameter larger than the workpiece 2 and smaller than the sheet 12 and a pressing portion 50 having an opening of a diameter larger than the workpiece 2 and smaller than the sheet; a sheet fixing step of fixing the sheet 12 to the frame by sandwiching an outer circumferential portion of the sheet 12 by the annular portion 48 and the pressing portion 50, wherein a front or top side surface of the sheet 12 (Figs 7-8) is adhered to the workpiece 2 and the press portion 48 while the back or bottom side surface of the sheet 12 (Figs 7-8) without having an adhesive material is formed between the sheet 12 and the annular portion 50, after the frame preparing step and before or after the workpiece fixing step; and a processing step of processing the workpiece 2 (Figs 1-8, para 19-48) after the workpiece fixing step and the sheet fixing step are performed.  Re-claim 3, wherein the pressing portion 50 has an outside diameter to fit into the opening of the annular portion 48 (Figs 7-8, para 47-49) and in the sheet fixing step, the pressing portion 50 is fitted into the opening of the annular portion 48 (Figs 7-8), and the sheet 12 is sandwiched between an inner peripheral wall of the opening of the annular portion 48 and an outer peripheral wall of the pressing portion 50. 
Re-claim 1: As applied above, Yoshino teaches fixing the workpiece 2 to an adhesive sheet 12, and sandwiching the adhesive sheet by the annular ring 48 and the pressing portion 50. 
Re-claim 1: Yoshino lacks fixing the workpiece and sandwiching the sheet, without a use of an adhesive. 
 However, Kassir teaches (at Figs 1-4; para 25-27 to para 72) fixing a workpiece 12 to a sheet 22  by a close contact force acting and by using the sheet 22 without a use of an adhesive (paragraphs 26-27,12,32,38,71-72; a tack force by applying a vacuum, re-claim 5); and 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fixing the workpiece to the sheet and sandwiching the sheet by the annular portion and the pressing portion of the frame of Yoshino by fixing the workpiece to the sheet and sandwiching the sheet by the annular portion and the pressing portion by employing the sheet without the use of the adhesive, as taught by Kassir and Moore. This is because of the desirability to eliminate adhesive residues remained on the workpiece and to eliminate the taping and de-taping process and apparatus used to remove the adhesive tape so as to lowering production cost, thereby improving the reliability and efficient for handling the workpiece and for manufacturing of semiconductor devices.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (7,387,951), Kassir (2003/0211813) and Moore (3,766,638), as applied to claims 1,3,5, and further of  Kito (2014/0072774).
Yamamoto, Kassir and Moore teach the workpiece processing method, as applied to claims 1,3,5 above and fully repeated herein; wherein Yamamoto teaches the frame 6/7 having the annular portion 7 or the pressing portion 6, and where in the sheet fixing step, the sheet 5 is sandwiched by a force acting between the annular portion 7 and the pressing portion 6.

However,  Kito teaches (at Figs 2-3, para 88-90; Figs 9-10; para 120,115-121), wherein the frame 150 has a magnet 152 in the annular portion 150 or the pressing portion 150 (Figs 9-11) in order to provide a magnetic force acting between the annular portion 150 and the pressing portion 150.  Kassir teaches (at paragraphs 38,42,71-72,26-27) using the frame 24 with the annular portion having a magnet (Fig 3 for magnet members 32) for fixing and securing the protective sheet 22, without the use of an adhesive.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the workpiece processing method of Yamamoto by providing the frame with a magnet in the annular portion or the pressing portion as taught by Kito and Kassir.  This is because of the desirability to provide a magnetic force acting between the annular portion and the pressing portion, thereby fixing and securing the sheet between the annular portion and the pressing portion, wherein the annular portion and the pressing portion of the frame are stacked, secured and attached to each other in a self-sustaining manner, thereby improving the workpiece processing method.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (7,387,951), Kassir (2003/0211813) and Moore (3,766,638), as applied to claims 1,3,5 and further of Stark (2011/0059275).
Yamamoto, Kassir and Moore teach the workpiece processing method, as applied to claims 1,3,5 above and fully repeated herein, wherein Yamamoto teaches the frame including the annular portion 7 and the pressing portion 6 sandwiched the sheet 5 therebetween.  
Re-claim 4, Yamamoto just lacks employing a fixing member to fix the annular portion and the pressing portion. 
However, Stark teaches (Figs 20e-20g; para 409-410; Figs 20a-20g, para 408-418) the frame further includes a fixing member 2089 (Figs 20e-20g; para 409-410 for clamps 2089), and in the sheet fixing step, the annular portion 2087 and the pressing portion 2086 sandwiching the sheet are fixed by the fixing member 2089.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (7,387,951), Kassir (2003/0211813) and Moore (3,766,638), as applied to claims 1,3,5, and further of Krahn (9,505,955) and/or Speakman (2011/0207328).  
The relied references including Yamamoto, Kassir and Moore teach the workpiece processing method, as applied to claims 1,3,5 above and fully repeated herein; Re-claim 5, wherein Kassir teaches fixing a workpiece 12 to a sheet 22, without a use of an adhesive, by applying a vacuum, which is considered as a tack force (paragraphs 26-27,12,32,38,71-72; Figs 1-4); and wherein Moore teaches fixing a workpiece 1 to a sheet 2, without a use of an adhesive, which is considered as a tack force by heating to provide a surface tension and applying a pressure (Figs 1-5; col 1, line 61 to col 2, line 31; and col 3, lines 20-31).
Re-claim 5, as applied above, the relied references including Kassir and Moore already disclose fixing the workpiece to the sheet by a tack force, but lack fixing by a van der Waals force or an electrostatic force.
However, Krahn teaches (at Abstract; col 1, lines 25-46; Figs 1-12; col 7, line 1 to col 8, line 56; Fig 12, col 8, lines 50-56; cols 5-8) fixing the workpiece to the sheet (23 in Fig 12; 6 in Fig 1), without using an adhesive, by a van der Waal’s force and an electrostatic force.  Speakman teaches (at paragraphs 291-292; Fig 1a, para 276) fixing the workpiece 12 to the sheet 103, without using an adhesive, by a van der Waal’s force and an electrostatic force.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the workpiece processing method of the references including Yamamoto, Kassir and Moore by fixing the workpiece to the sheet, without using the adhesive, by the van der Waals force or the electrostatic force, as taught by Krahn and Moore, because these fixing techniques are alternative .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (7,387,951), Kassir (2003/0211813), Moore (3,766,638) and Kito (2014/0072774), as applied to claims 1,2,3,5, and taken with Kay (2002/0093080).
The relied references including Yamamoto, Kassir and Moore teach the workpiece processing method, as applied to claims 1,2,3,5 above and fully repeated herein; Re-claim 6, wherein Yamamoto teaches the frame 6/7 having the annular portion 7 or the pressing portion 6, and where in the sheet fixing step, the sheet 5 is sandwiched by the annular portion 7 and the pressing portion 6. 
Re-claim 6, as applied above, Yamamoto already teaches sandwiching the sheet by the annular portion and the pressing portion, but lacks having pins formed on one of the annular portion and the pressing portion and holes formed on the other, where and the pins are inserted into the holes.
Kay teaches (at Fig 2; para 22-23) wherein a plurality of pins 26,27 are formed on the portion 21, a plurality of corresponding holes 41 are formed on the pressing portion 40, and the pins 26,27 are inserted into the corresponding holes 41when the flexible sheet 30 is sandwiched by the portion 21 and the pressing portion 40 (Fig 2). Kassir further teaches (at paragraphs 44,72; Figs 3,1-4, para 38-65) wherein a plurality of pins 36 are formed on the annular portion 30, a plurality of corresponding holes (paragraph 72 for “align with pin recesses” as holes) are formed on the pressing portion 24, and the pins are inserted into the corresponding holes.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the workpiece processing method of the references including Yamamoto, Kassir and Moore by providing the plurality of pins on one of the annular portion and the pressing portion, a plurality of corresponding holes on the other of the annular portion and the pressing portion, wherein the pins are inserted into the corresponding holes when the sheet is sandwiched by the annular portion and the pressing portion, as taught by Kay and Kassir.  This is because of the desirability to engaging the annular portion and the pressing portion together in an alignment .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (7,387,951), Kassir (2003/0211813), Moore (3,766,638), Kito (2014/0072774), Kay (2002/0093080), as applied to claims 1,2,3,5,6, and further of Nakamae (5,809,624), Kubo (7,887,665) and Formosa (7,675,170).
The relied references including Yamamoto, Kassir, Moore, Kito, and Kay teach the workpiece processing method, as applied to claims 1,2,3,5,6 above and fully repeated herein; Re-claim 7, wherein Kay already teaches (at Fig 2; para 22-23) wherein the pins 26,27 are inserted into the corresponding holes 41 when the flexible sheet 30 is sandwiched by the portion 21 and the pressing portion 40, and wherein Kassir already teaches (at paragraphs 44,72; Figs 3,1-4, para 38-65) wherein the plurality of pins 36 are inserted into the plurality of corresponding holes (paragraph 72 for “align with pin recesses” as holes).
Re-claim 7, the relied references including Kassir and Kay lack mentioning the outer peripheral edge of the sheet inserted into the holes by the corresponding pins.
	However, Nakamae teaches (at Figs 1a-1b; col 4, line 40 to col 5) holding and stretching the sheet  (F) on the frame by disposing the pins 130  and the holes 123 inward of an outer peripheral edge of the sheet (F), and inserting the outer peripheral edge of the sheet (F) into the holes 123 by the corresponding pins 130 (Fig 1b).  Kubo teaches (at Fig 6 ) holding and stretching the sheet  (S) by disposing the pins 114  and the holes 115A (Figs 6,4; col 11, lines 15-34; cols 10-11) inward of an outer peripheral edge of the sheet (S), and inserting the outer peripheral edge of the sheet (S) into the holes 115A by the corresponding pins 114 (Fig 6). Formosa teaches (at Figs 5-6 ) holding and stretching the sheet 8 by disposing the pins 5  and the holes 4 inward of an outer peripheral edge of the sheet 8, and inserting the outer peripheral edge of the sheet 8 into the holes 4 by the corresponding pins 5 (Fig 6).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the workpiece processing method of the relied references including Yamamoto, Kassir, Moore, Kay by inserting the outer peripheral edge of the sheet into the holes by the corresponding pins, as taught .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (3,766,638), as applied to claims 1,4,5, and further of  Kito (2014/0072774) and Kassir (2003/0211813).
Moore teach the workpiece processing method, as applied to claims 1,4,5 above and fully repeated herein; wherein Moore teaches the frame  having the annular portion 7 (11 in Fig 2; 11’ in Fig 5) and the pressing portion (5 in Fig 2, col 2, line 22 to col 3; or  4’ in Fig 5, col 5, line 36-63 to col 6 ), and where in the sheet fixing step, the sheet 2 is sandwiched by a force acting between the annular portion and the pressing portion.
Re-claim 2, Moore lacks employing a magnet in the annular portion or the pressing portion so as to provide a magnetic force acting between the annular portion and the pressing portion.
However,  Kito teaches (at Figs 2-3, para 88-90; Figs 9-10; para 120,115-121), wherein the frame 150 has a magnet 152 in the annular portion 150 or the pressing portion 150 (Figs 9-11) in order to provide a magnetic force acting between the annular portion 150 and the pressing portion 150.  Kassir teaches (at paragraphs 38,42,71-72,26-27) using the frame 24 with the annular portion having a magnet (Fig 3 for magnet members 32) for fixing and securing the protective sheet 22, without the use of an adhesive.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the workpiece processing method of Moore by providing the frame with a magnet in the annular portion or the pressing portion as taught by Kito and Kassir.  This is because of the desirability to alternatively provide a magnetic force acting between the annular portion and the pressing portion, thereby fixing and securing the sheet between the annular portion and the pressing portion, wherein the annular portion and the pressing portion of the frame are stacked, secured and attached to each other in a self-sustaining manner, thereby improving the workpiece processing method.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (3,766,638), Kito (2014/0072774) and Kassir (2003/0211813), as applied to claims 1,2,4,5, and further of  Kay (2002/0093080).
Moore, Kito and Kassir teach the workpiece processing method, as applied to claims 1,2,4,5 above and fully repeated herein; wherein Moore teaches the frame  having the annular portion 7 (11 in Fig 2; 11’ in Fig 5) and the pressing portion (5 in Fig 2, col 2, line 22 to col 3; or  4’ in Fig 5, col 5, line 36-63 to col 6 ), and wherein the sheet 2 is sandwiched by a force acting between the annular portion and the pressing portion.
Re-claim 6, as applied above, Moore already teaches sandwiching the sheet by the annular portion and the pressing portion, but lacks having pins formed on one of the annular portion and the pressing portion and holes formed on the other, where and the pins are inserted into the holes.
Kay teaches (at Fig 2; para 22-23) wherein a plurality of pins 26,27 are formed on the portion 21, a plurality of corresponding holes 41 are formed on the pressing portion 40, and the pins 26,27 are inserted into the corresponding holes 41when the flexible sheet 30 is sandwiched by the portion 21 and the pressing portion 40 (Fig 2). Kassir further teaches (at paragraphs 44,72; Figs 3,1-4, para 38-65) wherein a plurality of pins 36 are formed on the annular portion 30, a plurality of corresponding holes (paragraph 72 for “align with pin recesses” as holes) are formed on the pressing portion 24, and the pins are inserted into the corresponding holes.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the workpiece processing method of the references including Moore, Kito and Kassir by providing the plurality of pins on one of the annular portion and the pressing portion, a plurality of corresponding holes on the other of the annular portion and the pressing portion, wherein the pins are inserted into the corresponding holes when the sheet is sandwiched by the annular portion and the pressing portion, as taught by Kay and Kassir.  This is because of the desirability to engaging the annular portion and the pressing portion together in an alignment manner by having the pins inserted into the corresponding holes, thereby improving the manufacturing of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (3,766,638), Kito (2014/0072774), Kassir (2003/0211813), and Kay (2002/0093080), as applied to claims 1,2,4,5,6 and further of  Nakamae (5,809,624), Kubo (7,887,665) and Formosa (7,675,170).
Moore, Kito and Kassir teach the workpiece processing method, as applied to claims 1,2,4,5 above and fully repeated herein; wherein Re-claim 7, wherein Kay already teaches (at Fig 2; para 22-23) wherein the pins 26,27 are inserted into the corresponding holes 41 when the flexible sheet 30 is sandwiched by the portion 21 and the pressing portion 40, and wherein Kassir already teaches (at paragraphs 44,72; Figs 3,1-4, para 38-65) wherein the plurality of pins 36 are inserted into the plurality of corresponding holes (paragraph 72 for “align with pin recesses” as holes).
Re-claim 7, the relied references including Kassir and Kay lack mentioning the outer peripheral edge of the sheet inserted into the holes by the corresponding pins.
	However, Nakamae teaches (at Figs 1a-1b; col 4, line 40 to col 5) holding and stretching the sheet  (F) on the frame by disposing the pins 130  and the holes 123 inward of an outer peripheral edge of the sheet (F), and inserting the outer peripheral edge of the sheet (F) into the holes 123 by the corresponding pins 130 (Fig 1b). Kubo teaches (at Fig 6 ) holding and stretching the sheet  (S) by disposing the pins 114  and the holes 115A (Figs 6,4; col 11, lines 15-34; cols 10-11) inward of an outer peripheral edge of the sheet (S), and inserting the outer peripheral edge of the sheet (S) into the holes 115A by the corresponding pins 114 (Fig 6). Formosa teaches (at Figs 5-6 ) holding and stretching the sheet 8 by disposing the pins 5  and the holes 4 inward of an outer peripheral edge of the sheet 8, and inserting the outer peripheral edge of the sheet 8 into the holes 4 by the corresponding pins 5 (Fig 6).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the workpiece processing method of the relied references including Moore, Kay and Kassir, by inserting the outer peripheral edge of the sheet into the holes by the corresponding pins, as taught by Nakamae, Kubo and Formosa. This is because of the desirability to sandwiching and securely holding the sheet by the annular portion and the pressing portion, thereby improving and enhancing the reliability of manufacturing the devices.


Response to Amendment  
Applicant's Amendment filed November 20, 2020 and remarks thereof with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection. 
Furthermore, the combined references teach all process limitations and elements, wherein a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. The claims would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior arts to achieve the claimed invention and that there would have been a reasonable expectation of success wherein all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention, when considered with the recent ruling by the United States Supreme Court on the issue of obviousness for modification, KSR INTERNATIONAL CO. v. TELEFLEX INC., 550 U.S.,82 USPQ2d 1385 (2007).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.,82 USPQ2d 1385 (2007).
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 


/MICHAEL M TRINH/Primary Examiner, Art Unit 2822